ERICKSON, Justice,
specially concurring:
While I concur in the result, I cannot subscribe to the analysis set forth by the majority in reaching the result in this case. In my view, Part II of the Court’s opinion breaks with the established wisdom that the courts should refrain from issuing advisory opinions, and, instead, limit themselves to deciding the case at hand. I feel that the far wiser course here would be simply to set out a clear rule for the lower court to follow. It should be left for future cases, which present concrete fact situations, to expound upon the various elements of the test set out by the Court today.
The majority recognizes that a claim of an official or executive privilege requires the courts to balance a number of conflicting factors, including the litigant’s need for information to prove his case, the government’s interests in preventing disclosure, and, perhaps most important, the strong public policy in favor of full disclosure. See the case note discussing Frankenhauser v. Rizzo, 59 F.R.D. 339 (E.D.Pa.1973), in 42 Fordham L.Rev. 675 (1974). By its opinion, however, the majority appears to deempha-size that the balancing process must be limited to the unique facts presented by the case at hand; seldom will the calculus used in one case be useful in resolving another. The majority’s long exposition on the elements of the Frankenhauser test will obscure the fact that the trial court must be given a wide latitude in resolving claims of executive privilege.
Early on, the majority speaks in terms of the wide latitude to be given to the trial court in balancing the competing factors involved in a claim of privilege. Its exegesis on Frankenhauser, however, belies this posture and I fear that the result may be that the Court has prematurely bound itself in cement. In support of this proposition, one need only refer to the majority’s reference to points 5, 6, 7, and 8 in the Franken-hauser case, which, although part of the majority’s holding, are clearly not relevant to this case.1
While I am in favor of adopting the Frankenhauser test in its general form, I would not limit the range of factors to be considered by the trial court, or dictate an analysis, in future cases until it is absolutely necessary to do so. Any other approach could bind this Court to an interpretation that will later prove to be unfortunate. Perhaps the words of Bowen, L. J. in Cooke v. New River Co., L.R. 38 (1888), cited in R. Leflar, Appellate Judicial Opinions at 56, state the case most eloquently:
“I am extremely reluctant to decide anything except what is necessary for the special case, because I believe my long *1095experience that judgments come with far more weight and gravity when they come upon points which the Judges are bound to decide, and I believe that obiter dicta, like the proverbial chickens of destiny, come home to roost sooner or later in a very uncomfortable way to the Judges who have uttered them, and are a great source of embarrassment in future cases.”
I would limit this case to an enunciation of the balancing test and leave it for the lower court to apply the test to the facts at hand.
GROVES and DUBOFSKY, JJ„ join me in this special concurrence.

. Reversible error may not occur, in my opinion, in a case merely because a trial judge considers but does not make a finding on each of the specific elements in the Frankenhauser test. In my view, that question is not yet before this court and should not be disposed of by this case.